Interim Decision #1972

MATTER

or SURZYCKI

In Deportation Proceedings
" A-13968349
Decided by Board April 23, 1969
Since section 243(h) of the Immigration and Nationality Act, as amended,
does not encompass restraints on freedom of speech of an alien in his native country, a native and citizen of Poland who contends that if, upon return to his native country, he expresses himself freely, he would incur the
displeasure of the authorities and probably be subjected to some sort of
punitive treatment, has not established thereby that he would be subjected
to persecution within the meaning of section 243 (h) of the Act.
CHARGE:

Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)]—Nonimmigrant—exchange visitor—remained longer.
ON BEHALF OF RESPONDENT:
Norman von Rosenvinge, Esquire
21 Beacon Street

ON BEHALF OF SERVICE:
It A. Vielhaber
Appellate Trial Attorney

Boston, Maaaachueetta 02108

(Brief filed)
The proceedings come forward on appeal from the decision of

the special inquiry officer who found respondent deportable as
charged, and ordered his deportation to Poland after .respondent
declined to apply for the privilege of voluntary departure. Respondent's application for temporary withholding of deportation
to Poland pursuant to section 243 (h) of the Immigration and Nationality Act was denied. He concedes that he is deportable as
charged.
The respondent is a 33-year-old married male alien, a native
and citizen of Poland, who was admitted to the United States on
or about October 10, 1964 as an exchange visitor and was authorized to remain until October 9, 1967. He remained in the country
thereafter without permission.
The special inquiry officer in his decision reviewed at length all

of the evidence presented to show that respondent feared persecu261

Interim Decision #1972
tion if he should return to his native country. He came to the
conclusion, as do we, that respondent has not sustained the burden of proving that he would be subjected to persecution because
of his race, religion or political opinion and is entitled to relief
from deportation under section 243 (h) of the Act.
It is not necessary for us to again set forth in detail the evidence submitted. We conclude that as far as the record shows this
respondent is in no different position than any other Polish person in Poland, and there is nothing here to show he would in any
way be singled out for persecution as claimed. He is a highly educated person, and his studies in the United States were, for the
most part of his stay here, financed by the Polish authorities. He

came here as an exchange visitor under the Soviet and Eastern
European Exchange Program of the United States Department of
State. The object of this program is that those persons selected
come to the United States for advanced studies and research and
then they are to return to their countries where such education
will be of benefit to their nations.
The gist of respondent's argument is that there now prevails in
Poland an anti-intellectual climate in which the Polish authorities
discourage and take a dim view of scientists and other educated
intellectuals who try to speak freely in their chosen fields, where
such speech contravenes the political philosophy of the government. The respondent contends that in view of this anti-intellectual climate, which has intensified recently, if he went back to
Poland and expressed himself freely, he would incur the displeasure of the authorities and probably be subjected to some sort of
punitive treatment.
There is no indiciation that the Congress enacted section
243 (h) of the Act with a view of guaranteeing an alien freedom
of speech in the country of his nativity, and if he is- not afforded
this by his government, then it could be considered that he was
being persecuted. We do not interpret section 243(h) as covering
this situation. -There are many totalitarian governments in the
world today which do not brook dissent of any nature. We do not
hold that an alien who feels compelled to espouse in his native
country beliefs which are looked upon with disfavor by his government is thereby being persecuted if the government acts
against him.
The respondent has not met the burden of proving that he

would be singled out as an individual and persecuted upon his re-

262

Interim Decision #1972
turn to his native country. Accordingly, we will dismiss the appeal.
ORDER: It is ordered that the appeal be and the same is

hereby dismissed.

263

